Citation Nr: 1206547	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-13 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected tinea cruris, currently evaluated as 30 percent disabling.
2.  Entitlement to service connection for a bilateral foot disability.
3.  Entitlement to service connection for a low back disability.
4.  Entitlement to service connection for a left hip disability.
5.  Entitlement to service connection for hypertension.  
6.  Entitlement to service connection for erectile dysfunction.
7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2010, the Board remanded the claim.  In addition, in September 2010, the RO denied claims for service connection for arthritis of the right foot and the left foot, arthritis of the lower back, arthritis of the left hip, hypertension, erectile dysfunction, and TDIU. 

In January 2010, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2010, the appellant was afforded a hearing before a Veterans Law Judge (VLJ) at the RO.  In 2011, the Veteran appointed a new representative.  In statements (VA Form 9's), received in July and August of 2011, the appellant indicated that he desired a hearing before a traveling Veterans Law Judge (VLJ) at the RO.  See also Veteran's representative's statement, received in October 2011.  

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).  

With regard to the claims for service connection for a bilateral foot disability, a low back disability, a left hip disability, hypertension, erectile dysfunction, and TDIU, in September 2010, the RO denied these claims.  That same month, the Veteran filed a timely notice of disagreement (NOD) as to all of these denials.  A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the September 2010 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In this regard, to the extent that the Veteran's September 2010 notice of disagreement attempted to disagree with the "denial" of entitlement to nonservice-connected pension, the RO's September 2010 decision clearly stated that the Veteran was granted this benefit in July 2004.  The issue of whether it was proper to change his nonservice-connected pension benefits to compensation effective March 1, 2005 was already on appeal.  The RO stated that any issue as to whether his benefit for nonservice-connected pension was greater than his compensation for his service-connected disability was not being decided at that time, and that it would be handled administratively.  In November 2010, the Board determined that it was proper to change his nonservice-connected pension benefits to compensation, effective March 1, 2005.  Therefore, there is no nonservice-connected pension benefits issue that requires a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the St. Petersburg, Florida, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

2.  Issue a statement of the case with respect to the issues of service connection for a bilateral foot disability, a low back disability, a left hip disability, hypertension, and erectile dysfunction, and TDIU.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


